ORDER
PER CURIAM:
Following a jury trial, Raheem Bland was convicted of second-degree burglary, and sentenced to one year of incarceration. Execution of the sentence was suspended, and Bland was placed on three years’ probation. Bland appeals, arguing that the evidence was insufficient to establish that he entered a building for the purpose of committing a crime inside it. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).